Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered August 13, 2002, which resentenced defendant following his conviction of the crime of robbery in the first degree.
[797 NYS2d 920]
Following defendant’s plea of guilty to robbery in the first degree, he was sentenced as a second felony offender to a prison term of 11 years followed by five years of postrelease supervision. On appeal, this Court affirmed the judgment of conviction (293 AD2d 818 [2002], lv denied 98 NY2d 676 [2002]). Thereaf*772ter, County Court granted defendant’s subsequent motion, without opposition, to set aside the sentence on the ground that he was never informed of the postrelease supervision period. Upon resentencing, defendant reaffirmed his waiver of the right to appeal and was sentenced as a second violent felony offender in accordance with the modified plea agreement to the minimum prison term of 10 years, followed by five years of postrelease supervision. On appeal, defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record leads us to the same conclusion. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.